                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO.: 3:18-cr-145-HTW-FKB

ELTON LAWRENCE CLARKE

                                             ORDER

       BEFORE THIS COURT is the Defendant Elton Lawrence Clarke's Motion in Limine

[Docket no. 24] to exclude certain evidence at the trial of this matter. The Government opposes

said motion [Docket no. 26]. This Court, having reviewed the submissions by both parties and

having heard arguments from both parties, is persuaded to rule as follows:

        1. Evidence that the Defendant has a prior criminal conviction.

        This Court finds that the parties have stipulated to Defendant’s prior felony

conviction and said stipulation has been read into the record in the presence of the jury;

therefore, Defendant’s motion to exclude this evidence is moot.

        2. Evidence related to the arresting officer witnessing what he believes to be illegal

            narcotics during the Defendant’s traffic stop.

       This Court, having heard arguments by both sides, GRANTS Defendant’s motion to

suppress any evidence related to the arresting officer’s observation of what he believed to

be illegal narcotics. The Court finds that any revelation of the officer’s testimony based

solely on his observation will be more prejudicial than probative. In making its

determination, this Court notes that no laboratory reports were produced to indicate that

the observed substances were, in fact, illegal narcotics. This Court further notes that, in

this case, the Defendant has not been charged with any crime related to illegal narcotics.



                                                1
        3. Contents of an audio-recorded interview with law enforcement.

       The subject audio-recorded interview contains statements made by the Defendant

and a law enforcement officer, which pertain to other pending charges against the

Defendant. This Court finds that the subject statements reference pending charges that are

unrelated to the indictment in this case and are therefore irrelevant to this matter.

Defendant is charged only with being a felon in possession of a firearm, and any probative

value of statements concerning unrelated pending criminal charges is outweighed by the

danger of unfair prejudice. This Court, accordingly, GRANTS Defendant’s motion to

exclude any evidence of these statements at the trial of this matter.

       The Court, having carefully considered each of the issues presented before it, rules as

 stated above and in accordance with its rulings as stated on the record at the hearing conducted

 on April 15, 2019.

        SO ORDERED AND ADJUDGED this the 16th day of April, 2019.


                                                    /s/HENRY T. WINGATE
                                                    UNITED STATES DISTRICT COURT




                                                2
